FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                       FEBRUARY 18, 2021
                                                                   STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                  2021 ND 29

Grand Prairie Agriculture, LLP,                     Petitioner and Appellant
      v.
Pelican Township Board of Supervisors,              Respondent and Appellee



                                No. 20200226

Appeal from the District Court of Ramsey County, Northeast Judicial District,
the Honorable Lonnie Olson, Judge.

REVERSED AND REMANDED.

Opinion of the Court by Tufte, Justice.

Tyler J. Leverington, West Fargo, North Dakota, for petitioner and appellant.

Scott W. Carlson, St. Paul, Minnesota, for respondent and appellee.
Grand Prairie Agriculture v. Pelican Township Board of Supervisors
                           No. 20200226

Tufte, Justice.

      Grand Prairie Agriculture, LLP, appeals from a district court order
affirming the decision of the Pelican Township Board of Supervisors denying
Grand Prairie’s petition for approval of the site of a proposed animal feeding
operation (“AFO”). We conclude the Township misinterpreted and misapplied
the law in applying setback requirements. We reverse the district court’s order
and remand to the Township.

                                        I

      Grand Prairie petitioned the Township to determine whether the
proposed AFO would comply with township zoning regulations. The petition
stated the AFO would be a swine operation with a maximum scope of 999.6
animal units.

       After considering the petition at a meeting, the Township denied Grand
Prairie’s petition. The Township explained it “determined that the facility did
not comply with the Pelican Township zoning regulations nor the North
Dakota Century Code Section 23-25-11.” The minutes from the meeting state
the petition was denied “on the grounds that the Kenner Campground 71st
Avenue is located within the setbacks for a hog facility of this size (3/4 mile by
the township ordinances and 1/2 mile by the North Dakota Century Code
Section 23-25-11). The distance from the campground to the proposed hog
facility is 1340 feet.”

       Grand Prairie appealed the Township’s decision to the district court,
arguing the denial due to the setback from the campground is precluded by
state law and the Township misinterpreted or misapplied the law. The district
court affirmed the Township’s decision.




                                        1
                                       II

     Grand Prairie argues the Township erred by denying its petition for
approval of the proposed AFO site. It argues the Township misinterpreted and
misapplied the law by using the campground to measure the setbacks.

      In an appeal from the decision of a local governing body, the governing
body’s decision will be affirmed unless it acted arbitrarily, capriciously, or
unreasonably, or there is not substantial evidence supporting the decision. See
Dahm v. Stark Cty. Bd. of Cty. Comm’rs, 2013 ND 241, ¶ 8, 841 N.W.2d 416.
Under N.D.C.C. § 58-03-15, any decision of the board of township supervisors
may be reversed if it is unreasonable under the circumstances or contrary to
the intent of N.D.C.C. §§ 58-03-11 through 58-03-15. We “independently
determine the propriety of the [governing body’s] decision without giving
special deference to the district court decision.” Gowan v. Ward Cty. Comm’n,
2009 ND 72, ¶ 5, 764 N.W.2d 425 (quoting Hentz v. Elma Twp. Bd. of
Supervisors, 2007 ND 19, ¶ 4, 727 N.W.2d 276). The interpretation of an
ordinance or a statute is a question of law, which is fully reviewable on appeal.
Hagerott v. Morton Cty. Bd. of Comm’rs, 2010 ND 32, ¶ 13, 778 N.W.2d 813.
The governing body’s failure to correctly interpret or apply the law is arbitrary,
capricious, and unreasonable conduct. Gowan, at ¶ 5.

       Our primary purpose in interpreting a statute is to determine the
legislative intent, and we start with the plain language of the statute and give
each word of the statute its ordinary meaning. City of Fargo v. Hofer, 2020 ND
252, ¶ 8, 952 N.W.2d 58. We give words their plain, ordinary, and commonly
understood meaning, unless they are specifically defined or a contrary
intention plainly appears. N.D.C.C. § 1-02-02. Statutes are construed as a
whole and are harmonized to give meaning to related provisions. Gooss v.
Gooss, 2020 ND 233, ¶ 7, 951 N.W.2d 247. “We presume the legislature did not
intend an absurd or ludicrous result or unjust consequences, and we construe
statutes in a practical manner, giving consideration to the context of the
statutes and the purpose for which they were enacted.” Laufer v. Doe, 2020 ND
159, ¶ 11, 946 N.W.2d 707 (quoting PHI Fin. Servs., Inc. v. Johnston Law
Office, P.C., 2020 ND 22, ¶ 10, 937 N.W.2d 885).


                                        2
       Section 58-03-11, N.D.C.C., authorizes townships to establish zoning
districts within the township, providing:

      [T]he board of township supervisors may establish one or more
      zoning districts and within such districts may, subject to the
      provisions of . . . section 58-03-11.1, regulate and restrict the . . .
      use of buildings and structures, . . . and the location and use of . . .
      land for trade, industry, residence, or other purposes. All such
      regulations and restrictions must be uniform throughout each
      district, but the regulations and restrictions in one district may
      differ from those in other districts.

      Under N.D.C.C. § 58-03-11.1, a township may also enact ordinances
regulating AFOs. “A board of township supervisors may adopt regulations that
establish different standards for the location of animal feeding operations
based on the size of the operation and the species and type being fed.” N.D.C.C.
§ 58-03-11.1(6). “Location” is defined as “the setback distance between a
structure, fence, or other boundary enclosing an animal feeding operation . . .
and the nearest occupied residence, the nearest buildings used for nonfarm or
nonranch purposes, or the nearest land zoned for residential, recreational, or
commercial purposes.” N.D.C.C. § 58-03-11.1(1)(d). The township’s regulations
“may not preclude the development of an animal feeding operation in the
township.” N.D.C.C. § 58-03-11.1(4).

      Pelican Township’s zoning ordinance states, “To effectively carry out the
provisions of these regulations, the land covered by the jurisdiction of these
regulations (i.e., Pelican Township) shall be zoned agricultural.” Pelican
Township Zoning Ordinance C.1.1. The entire township, including the land the
campground was located on, was zoned agricultural under the Township’s
zoning ordinances. Township ordinances allowed for recreational uses of
property in a district zoned for agriculture, stating, “Hunting, fishing, and
other recreational activities are permitted without restriction, provided that
all laws of traffic, safety, access, game management, and regulations of this
ordinance are followed.” Pelican Township Ordinance E.1.2.6.

      Pelican Township also enacted ordinances regulating AFOs, including
regulating the location of an AFO based on the size of the operation through

                                         3
the use of setback provisions. The ordinance states the owner of an AFO with
at least 300 but no more than 1,000 animal units shall locate the site of the
operation 3/4 of a mile from “existing residences, businesses, churches, schools,
and public parks as well as areas of property that are zoned residential,
recreational, or commercial.” Pelican Township Zoning Ordinance F.1.3.1.

      The Township denied Grand Prairie’s petition, concluding the proposed
AFO did not comply with township zoning regulations or statutory setback
provisions under state law. The Township stated township ordinances required
3/4 mile setbacks for the proposed AFO, state statutory law required 1/2 mile
setbacks, and the proposed AFO was located 1340 feet from the Kenner
Campground. The Township determined Kenner Campground was located
within the setback distance required under either the township ordinances or
the statutory setback provisions and therefore the petition should be denied.

      Grand Prairie argues N.D.C.C. § 58-03-11.1 allows townships to impose
setbacks measured from the “nearest occupied residence, the nearest buildings
used for nonfarm or nonranch purposes, or the nearest land zoned for
residential, recreational, or commercial purposes” and the campground did not
meet any of these requirements. Grand Prairie contends the campground was
not on land zoned for recreational purposes and therefore the Township erred
in using it to measure setback requirements.

      Section 58-03-11.1(1)(d) and (6), N.D.C.C., allows a township to adopt
regulations for the location of an AFO, and specifically defines location as the
setback distance between the AFO and the nearest occupied residence or
buildings used for nonfarming or nonranching purposes or the nearest land
zoned for residential, commercial, or recreational purposes. The plain language
of N.D.C.C. § 58-03-11.1 authorizes townships to regulate the setback distance
between AFOs and certain types of buildings or the nearest land zoned for
residential, commercial, or recreational purposes.

      In this case, the Township used the campground to measure the setback
distance for the proposed AFO. The campground did not include an occupied
residence or a building used for nonfarm or nonranch purposes. It also was not


                                       4
located on land zoned for residential, recreational, or commercial purposes. All
of the land in the township was zoned for agriculture. Township ordinances
specify the purpose of an agricultural zoning district, stating, “The
Agricultural District is established as a district in which the predominant use
of the land is for general agricultural uses” and the general purpose of the
ordinance was “[t]o encourage the continued use of land for agricultural
uses . . . [and] [t]o discourage scattered commercial, industrial, or other non-
agricultural uses of the land which would interfere with an integrated and
efficient development of the land.” Pelican Township Ordinance E.1.1. The
campground was located on land in an agricultural zoning district.

       Although Township ordinances permitted recreational uses of land
zoned for agriculture, the land was not zoned for recreational purposes. Section
58-03-11.1, N.D.C.C., requires the setback to be measured from the nearest
land “zoned for recreational purposes.” An allowed recreational use of the land
is different from being zoned for recreational purposes. The word “purpose”
generally means “[a]n objective, goal, or end.” Black’s Law Dictionary 1493
(11th ed. 2019). Township ordinances specifically state the purpose of the
agricultural zoning district is to encourage the continued use of the land for
agriculture and discourage commercial uses which would interfere with the
development of the land. Recreational use is allowed in an agricultural zoning
district, but the purpose of the zoning district is to use the land for agriculture.
The land was zoned for agricultural purposes and not recreational purposes.

     The campground was not located on land zoned for recreational
purposes. None of the conditions under N.D.C.C. § 58-03-11.1 were met which
would allow the Township to regulate the location of the proposed AFO by
measuring the setbacks from the campground. We conclude the Township
misinterpreted and misapplied the law by denying Grand Prairie’s petition for
approval of the proposed AFO site.

                                       III

      We have considered the parties’ remaining issues and arguments and
conclude they are either unnecessary to our decision or are without merit.
Having concluded the Township misinterpreted and misapplied the law, we

                                         5
reverse the district court’s order and the Township’s decision to deny Grand
Prairie’s petition. We remand to the Township to reconsider Grand Prairie’s
petition for a proposed AFO site consistent with this opinion.

     Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                     6